Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REN et al. (US 2018/034327 A1, hereinafter REN).

    PNG
    media_image1.png
    352
    669
    media_image1.png
    Greyscale

As per claims 1 and 11, REN discloses a charging stand, comprising: 

a support that that has a transmitting coil (See Fig.2, Item#208, discloses an upper protrusion from the adaptor base, also see Fig.5, Item#504, disclose a power transmitting stage, Par.44, discloses that the power transmitting stage comprises one or more transmitting coils) configured to transmit power to a chargeable device mounted on the support (See Fig.2, Item#206, discloses a chargeable device comprising a watch); and 
a power transfer circuit configured to receive an induced current from the receiving coil of the base and to provide a charging current to the transmitting coil of the support (See Fig.5, Item#506, Par.43, discloses a connection stage between the power receiving and the power transmitting coils, the connection stage can include power conditioning and/or control circuitry).

As per claims 10 and 20, REN discloses the charging stand  and method of claims 1 and 11as discussed above, wherein the chargeable device comprises a watch (See Figs.2-4B, Item#208 and 206, and wherein the support is configured to align the transmitting coil parallel to a back surface of the watch when the chargeable device is mounted on the support (See Fig.5, Items#504 and 9, disclose that in the placement disclosed in Figs.2-4B, the power transmitting coil of the adaptor 208 is aligned with the power receiving coil of the watch 206 positioned at the back of the watch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN in view of MILLER et al. (US 2018/0032730 A1, hereinafter MILLER).

    PNG
    media_image2.png
    662
    434
    media_image2.png
    Greyscale

As per claims 3 and 13, REN discloses the charging stand and method of claims 1 and 11 as discussed above, However REN does not disclose further comprising: an energy storage device configured to receive the induced current or a rectified current derived from the induced current; and a transmitter circuit configured to use the rectified current or a current output by the energy storage device to provide the charging current to the transmitting coil. 
MILLER discloses a portable wireless charger further comprising: 
an energy storage device configured to receive the induced current or a rectified current derived from the induced current (See Fig.25, Item#80, and Par.52, disclose a power storage device  comprising a battery unit which is recharged by power received by receiver 88) ; and a transmitter circuit configured to use the rectified current or a current output by the energy storage device to provide the charging current to the transmitting coil (See Fig.25, Item#82, also see Par.88, discloses “In the charger unit 10 of the present invention, the transmitter induction coil 86 generates an electromagnetic field when power is applied thereto—for example, from the internal battery 80 or directly from an external power source”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by REN with that of MILLER by adding an energy storage device to receive the rectified current derived from the induced current for the benefit of providing a portable charger that can be used to charge an external device by providing power from the energy storage to the transmitter circuit even in the absence of external power (See Par.57, discloses that when the energy storage is fully charged, it can be used separate from the wireless charging pad).

As per claims 4 and 14, REN and MILLER disclose the charging stand and method of claims 3 and 13 as discussed above, wherein the energy storage device comprises a battery (See MILLER, Fig.25, Item#80, and Par.52, disclose a power storage device comprising a battery unit).
As per claims 5 and 15, REN and MILLER disclose the charging stand and method of claims 3 and 13 as discussed above, however REN and MILLER do not disclose the energy storage device comprises a capacitive storage device. However REN and MILER disclose the energy storage device comprises a battery and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention by REN and MILLER to use a capacitor as an obvious alternative to a battery for the benefit of increasing the speed of charging and discharging.

As per claims 6 and 16, REN and MILLER disclose the charging stand of claims 3 and 13 as discussed above, wherein the receiver circuit the transmitter circuit are operated in .

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN in view of MILLER and in further view of JUNG et al. (US 9,191,075 B2, hereinafter JUNG).
As per claims 2 and 12, REN and MILLER disclose the charging stand and method of claims 1 and 11 as discussed above, however REN and MILLER do not disclose wherein the power transfer circuit comprises an impedance matching network that couples the receiving coil to the transmitting coil in the support. 
JUNG discloses a wireless charging system and method comprising an impedance matching network that couples the receiving coil to the transmitting coil (See Fig.1, Items#120 and 220 and Col.4, lines 36-44 disclose an impedance matching blocks for the transmission coil and the receiving coil).
REN, MILLER and JUNG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by REN and MILLER with that of JUNG by adding the impedance matching network to the power transfer circuit for the benefit of enhancing the charging efficiency by more efficiently matching the matching the resonance between the transmitter and the receiver.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN in view of MILLER and in further view of LEE (US 2018/0115184 A1, hereinafter LEE)

LEE discloses a wireless charging adapter comprising a receiver circuit and a transmitting circuit wherein the receiver circuit is operated in accordance with a first wireless charging protocol and the transmitter circuit is operated in accordance with a second wireless charging protocol, wherein the first wireless charging protocol is different from the second wireless charging protocol (See Par.21 and Fig.2, Item#1, discloses an adaptor comprising a receiver 2 and a transmitter 3, the receiver 2 is to receive a first charging magnetic field M1 from the outside of the main body 1 by following a first wireless charging standard to convert the first charging magnetic field M1 to a charging energy and a transmitter 3 being provided to convert the charging energy to a second charging magnetic field M2 by following a second wireless charging standard, wherein the first wireless charging standard is different from the second wireless charging standard). 
REN, MILLER and LEE are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by REN and MILLER with that of LEE by using 2 different charging protocols for receiving power from an external source and for transmitting power to allowing the device to be charged by an adaptor even when the charging standard used by the external charger does not match that of the electronic device (See Abstract).

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN in view of MILLER and in further view of SIEBER (US 2018/0083349 A1, hereinafter SIEBER).
As per claims 8 and 18, REN and MILLER disclose the charging stand and method of claims 3 and 13 as discussed above, MILLER discloses detecting the presence of a receiving device by monitoring current on the transmission side and controlling the output power accordingly (See Par.88). However, REN and MILLER do not disclose further comprising: a sensor configured to detect whether the chargeable device is mounted on the support; and a controller coupled to the sensor and configured to: power-down one or more circuits of the power transfer circuit when the sensor indicates that the chargeable device is not mounted on the support; and power-up the one or more circuits of the power transfer circuit when the sensor indicates that the chargeable device is mounted on the support. 
SIEBER discloses a wireless charging system and method further comprising: a sensor configured to detect whether the chargeable device is mounted on the support (See Fig.5, Item#460, discloses a presence detector and Par.58); and 
a controller coupled to the sensor (See Fig.5, Item#416, discloses a controller) and configured to: power-down one or more circuits of the power transfer circuit when the sensor indicates that the chargeable device is not mounted on the support (See Par.58, discloses “the selector circuit may…disable the transmit antenna 114 when the presence detector circuit does not detect the receive antenna 118 within the charging area of the transmit antenna 114” this is done under control of controller 416); and power-up the one or more circuits of the power transfer circuit when the sensor indicates that the chargeable device is mounted on the support (See Par.58, discloses “the selector circuit 430 may selectively activate the transmit antenna 114 
REN, MILLER and SIEBER are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by REN and MILLER with that of SIEBER by adding the presence detection sensor and powering-down one or more circuits of the power transfer circuit when the sensor indicates that the chargeable device is not mounted on the support and powering up one or more circuits of the power transfer circuit when the sensor indicates that the chargeable device is mounted on the support for the benefit of preserving power.
As per claims 9 and 19, REN, MILLER and SIEBER disclose the charging stand and method of claim 8, further comprising: a switch configured to couple the energy storage device to a transmitter circuit when the one or more circuits of the charging stand are powered-up, wherein the transmitter circuit is configured to provide the charging current to the transmitting coil (See MILLER, Par.88, discloses “The control circuitry 94 senses when current is being drawn by a receiver (for example, in a portable electronic device 200 aligned with the transmitter 82 of the charger unit 10). When a current is being drawn, the processing unit 92 can control the voltage and/or current supplied from the battery unit 80 to the transmitter 82 so that the electromagnetic filed generated by the transmitter magnetic induction coil 86 will efficiently induce appropriate voltage and current in the receiver of the device being charged”, SIEBER, also discloses deactivating a transmitter antenna when no receiver is detected.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by REN, MILLER and SIEBER by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/            Primary Examiner, Art Unit 2859